Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon a stipulation of fact entered into by and between counsel for the respective parties hereto.
*554On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value of each and every item was the invoice price, plus 50 per centum, plus packing.
Judgment will be entered accordingly.